


 
CONFIDENTIAL TREATMENT REQUESTED
 
WITH RESPECT TO PORTIONS HEREOF
 
DENOTED WITH “***”



EXHIBIT 10.1


EXCLUSIVE DISTRIBUTION AGREEMENT


EXCLUSIVE DISTRIBUTION AGREEMENT by and between Dais Analytic Corporation, a New
York corporation (“Supplier”), 11552 Prosperous Drive, Odessa, FL USA, and
Genertec America, Inc., a California corporation ("Distributor”), 805 Veterans
Blvd., Suite 210, Redwood City, CA94063, USA


RECITALS


  WHEREAS, Supplier manufactures and sells a line of nanotechnology-based
membrane products and related products;


  WHEREAS, Distributor desires to obtain the right to distribute and market
Supplier’s products on an exclusive basis in the Territory (as defined herein)
and Supplier is willing to grant such right under the terms and conditions
hereof; and


  NOW THEREFORE, in consideration of the premises and mutual and dependent
promises set forth herein, the parties hereto agree as follows:


1.      CERTAIN DEFINITIONS.


  (a) “Affiliate” shall mean any person or entity which controls, is controlled
by or is under common control with a party to this Agreement.  For the purpose
of this Agreement "control" shall mean the ownership of at least 50% of the
entity (or such lesser percentage which is the maximum allowed to be owned by a
foreign corporation in a particular jurisdiction) having the power to vote on or
direct the affairs of the entity and any person, firm, partnership, corporation
or other entity actually controlled by, controlling or under common control with
a party to this Agreement.


  (b) “Products” means the Products set forth on Schedule A hereto.


  (c) “Territory” means Great China including main land China, Hong Kong, Macau,
and Taiwan


  (d) “Buyer” is a person or firm who will be authorized by the Distributor to
sell Products within the Territory.


2.      APPOINTMENT OF Distributor.


  (a) Supplier hereby appoints Distributor, and Distributor accepts appointment,
as the distributor of the Products in the Territory on an exclusive basis
subject to the terms of this Agreement.  Nothing in this Agreement is intended
to limit or prevent Supplier or its Affiliates, either directly, through
Distributors or otherwise, from distributing, selling and/or marketing the
Products outside the Territory.  Distributor may not sell, distribute or promote
the Products outside of the Territory without the express prior written consent
of Supplier.  Distributor shall not sell, distribute or promote the Products to
any customer that Distributor has reason to believe will sell or distribute the
Products outside of the Territory.


  (b)  In the event that Distributor’s purchase of Products during any contract
year is less than *** in the aggregate, Supplier shall have the right in its
sole discretion to (i) convert the exclusivity of the Distributor to a
non-exclusive basis, or (ii) terminate this Agreement upon written
notice.  During the initial term of this Agreement, Distributor hereby agrees to
order and purchase Products in the aggregate amount of Two Hundred Million U.S.
Dollars ($200,000,000).


  (c)  Distributor shall have the right to appoint Buyers for the installation,
engineering, maintenance, sale and use of the Products in the
Territory.  Notwithstanding the foregoing, any Buyers appointed by Distributor
shall be subject to the terms and conditions of this Agreement as it applies to
Distributor and Buyer and Distributor shall use best efforts to ensure such
Buyers are in compliance with this Agreement.  Upon the reasonable request of
Supplier, Distributor shall terminate any Buyer appointed by
Distributor.  Distributor shall be responsible for any breaches by a Buyer of
Distributor’s or Buyer’s obligations hereunder.


  (d) Upon 60 days’ prior written notice, Supplier shall have the right, at any
time, to make changes to or discontinue the sale of any of the Products without
incurring any liability to Distributor.  Supplier shall have the right, at any
time, without incurring any liability to Distributor, to amend Schedule A to
delete any non-commercially available Products.


  (e) Distributor, and Buyer may not alter, modify, reverse engineer, decompile
or change any Product, its package, and package contents; labeling,
manufacturer’s directions or trademark for any reason. Each party will make best
efforts to prevent these types of situations from occurring. If Distributor, or
Buyer(s), modifies, reverse engineers, decompiles or changes any Product
component, package or package contents, labeling, Supplier’s directions or
trademark, the offending party(s) will; ***.  Distributor or Buyer, as the case
may be, shall promptly notify Supplier of such infraction.
 
Confidential – not for Disclosure
1
August 21, 2009                       


 

--------------------------------------------------------------------------------

 



 
CONFIDENTIAL TREATMENT REQUESTED
 
WITH RESPECT TO PORTIONS HEREOF
 
DENOTED WITH “***”



  (f) Distributor shall comply with all applicable laws, rules and regulations
related to the sale, distribution, promotion, marketing, handling, storage and
shipment of the Products.


3.
  PRICING AND PAYMENT TERMS.



  (a) The initial prices for the Products will be as set forth in Schedule A to
this Agreement.   Supplier may change the prices of any or all of the Products
upon 30 days prior written notice to Distributor.  Distributor may determine the
prices at which it sells the Products.


  (b) Sales, use, or other taxes measured by sales or receipts, shipping expense
and duties and levies, are not included in the prices shown on Schedule
A.  Where applicable, such taxes, expenses, duties and levies will be billed to
Distributor, provided, however, the sales taxes will not be billed to
Distributor if Distributor delivers to Supplier a valid sales tax exemption
certificate.  Distributor must provide to Supplier evidence that its sales tax
exemption is in effect on an annual basis.


  (c) Invoices will be issued by Supplier promptly upon shipment of the
Products.  Invoices will include the Product cost plus taxes, levies, duties and
fees applicable to the sale of the Products by Supplier to Distributor.  Payment
is due within 10 days from the date of date of delivery of the Product and is to
be made in U.S. Dollars.


  (d) A late payment fee of the greater of 1.0% per month (12% per year) or the
maximum rate permitted by applicable law will be applied to all invoices not
paid within 30 days of the due date, with interest accruing from the date
payment was due through the date that payment in full of the overdue invoice
plus the interest accrued thereon is received by Supplier.


4.      ORDERING and INVENTORY.


  (a) Distributor shall submit to Supplier quarterly written non-binding
forecasts projecting its requirement for Products.  Each forecast shall be based
upon the purchase orders made in the preceding quarter.  Subject to Section 4(a)
below, Supplier reserves the right to refuse to fill orders that exceed the
preceding quarter’s forecast by *** Supplier requires a minimum *** lead time on
orders for all Products.


  (b) All purchase orders submitted by Distributor shall be in the form set
forth in Schedule B and be subject to acceptance by Supplier by either shipment
of Product or written notice of acceptance.  Each purchase order submitted by
Distributor shall be binding upon Distributor and shall set forth the type of
Products ordered, quantities to be supplied and delivery dates.  No term or
condition set forth in any purchase order submitted by Distributor will have any
effect other than the identification of Product type, quantity, delivery dates
and other general non-contractual invoice information.  All other terms and
conditions contained in Distributor’s purchase orders shall be deemed null and
void.  The terms set forth in this Agreement shall apply to all purchase orders
placed by Distributor and accepted by Supplier.


  (c) Distributor shall pay to Supplier, pursuant to the wire instructions
provided by Supplier, the amount of *** (the “Deposit”) to be paid as follows:


***


Beginning with the payment of the full Deposit amount to the Supplier the
Deposit shall be used to credit the first five percent (5%) of invoiced purchase
orders made by Distributor to the Supplier. In the event Distributor does not
purchase and order Products in sufficient quantities to recoup the Deposit prior
to termination of this Agreement, the Deposit (or any remaining portion thereof)
shall not be refundable.


  (d) If, at any time, it becomes necessary for Supplier to allocate shipments,
Supplier will take whatever action in its judgment is fair and appropriate.


5.      SHIPPING OF PRODUCTS.  All Products will be sold FOB Port of Oakland,
with transportation charges to be pre-paid by Distributor.  The method of
transportation and carrier will be at Supplier’s discretion.  Requests for
adjustments on shipping errors (including concealed shortages/overages) must be
reported within 5 days after receipt of the shipment.  Distributor will provide
suitable storage facilities and follow all storage and handling instructions
provided by Supplier at all times while the Products are in Distributor’s
possession or in transit from Distributor to its customers.


6.      DISTRIBUTOR’S OBLIGATIONS.


  (a)      Distributor and Buyer each agrees, at its respective costs, to (i)
use its best efforts to sell the Products and increase demand for the Products,
including but not limited to development and implementation of a business plan
and strategy; (ii) maintain an adequate number of full-time, personnel trained
in marketing, sales, and operations of the Products; (iii) have Distributor's or
Buyer’s sales representatives, as the case may be, participate in Supplier’s
sales and technical training programs and such trade shows and sales meetings as
Supplier may designate from time to time; (iv) provide demonstration assistance
to promote the Products; (v) allow Supplier, at Supplier’s option, to
participate during Distributor’s or Buyer’s sales meetings at no charge to
Supplier; (vi) generate and qualify sales leads; (vii) support the sales process
with cost proposals, demonstrations, customer agreements, etc.; (viii) assist
current and new customers in ordering appropriate Products for their needs; (ix)
promptly deliver Products to its customers upon order; (x) maintain adequate
sales and warehouse facilities and sufficient inventory to fulfill the
requirements of its customers;  (xi) maintain adequate records with respect to
the Product for Warranty coverage purposes (to include, without limitation,
serial and model numbers, installation date and location and customer’s name);
(xii) not issue free goods of or credits on Products without the prior written
consent of Supplier; (xiii) send Supplier, upon request, a quarterly listing of
itemized Product volumes purchased by individual customers, product inventory
status, and general market conditions (including customer trends, competition
and economic and regulatory conditions that effect sales); and (xiv) maintain a
list of the locations of its customers to which Products have been delivered.
 
Confidential – not for Disclosure
2
 

 
 

--------------------------------------------------------------------------------

 
 

 
CONFIDENTIAL TREATMENT REQUESTED
 
WITH RESPECT TO PORTIONS HEREOF
 
DENOTED WITH “***”



  (b) Distributor and Buyer shall each support and assist Supplier and/or Buyer,
upon request, in performing activities and responsibilities related to Product
safety.  Functions to be performed by Distributor or Buyer, as the case may be,
may include, but are not limited to (i) documenting and aiding Supplier in
responding to complaints from customers; (ii) taking actions requested in
writing by Supplier to respond to customer complaints; (iii) correcting problems
with Product(s) in the field or in inventory as directed by Supplier; and (iv)
notifying Supplier within twenty-four hours after becoming aware of any and all
adverse reactions reported to Distributor or Buyer, as the case may be, alleged
to have been caused by any Product. If requested by Supplier, Distributor or
Buyer will use their respective best efforts in the event of a recall to notify
their respective customers of the recall and to facilitate retrieval of Products
recalled.


  (c) Distributor and Buyer will allow Supplier the right to conduct an annual
remote and/or on site inspection of Distributor’s or Buyer’s facilities to
determine if Distributor or Buyer has adequate systems in place to fulfill its
obligations under this Agreement.  Distributor  and Buyer each acknowledges that
the granting of such rights to Supplier shall in no way relieve Distributor or
Buyer, as the case may be, of any of its obligations under this Agreement, nor
shall such provisions require Supplier to conduct any such inspections.


  (d)  Distributor shall assist and support Buyer with respect to the Products
as set forth in Schedule D.


  (e)  Intentionally Omitted.


  (f) Nothing herein shall be deemed to constitute a party an agent of another
party, and no party shall make any statements or representations to the contrary
by advertising, signs, letterheads, or otherwise.  No contracts, commitments,
statements, or representations made by or on behalf of a party shall be binding
in any respect on another party.


  (g)  Intentionally Omitted.


  (h) Nothing contained in this Agreement shall be construed to grant to
Distributor or Buyer any rights or license whatsoever in any trademark, trade
name, trade dress, service mark or original packaging of Supplier or any of its
Affiliates (collectively, the “Marks”), except rights expressly granted herein
to sell Products on which the Marks appear and to advertise the
Products.  Distributor and Buyer each disclaims any interest in and right to any
of the Marks or the goodwill pertaining thereto, whether arising out of this
Agreement or arising in some other manner. All sales of Products to Distributor
(and subsequently to Buyer) are made with the understanding that any such
trademarks, trade names, trade dress, service marks or original packaging will
not be altered or misused by Distributor, Buyer or any of their respective
officers, directors, employees or agents.  Distributor and Buyer will promptly
notify Supplier in writing of any infringement or threatened infringement of any
of the Marks of which Distributor or Buyer, as the case may be, becomes aware,
and will, at Supplier’s request and expense, assist Supplier in preventing or
eliminating such infringement.  Distributor and Buyer may attach an
identification label, at their own expense, to the Products stating that the
Products are being distributed or sold by Distributor or Buyer, so long as such
identification label does not prevent the plain view of the Marks and other
information and designs appearing on the Product and packaging.


  (i) Intentionally Omitted.


  (j) Distributor and Buyer each agrees that in the performance of this
Agreement, Distributor and Buyer, as the case may be, will not make any illegal
payments of any kind or give other consideration to any local, state or federal
government official at any time or under any circumstance.


7.       CONFIDENTIALITY.


  (a) Distributor and Buyer each acknowledges that it will be given access to
confidential and proprietary information regarding Supplier and the Products
(the “Confidential Information”).  For the purposes of this Agreement,
Confidential Information includes, but is not limited to, drawings and
specifications, know-how, Product development data, customer lists, marketing
information, competitive strategies, and trade secrets.  Distributor and Buyer
each acknowledge that the Confidential Information remains the property of
Supplier.   Distributor and Buyer shall not, either during the term of this
Agreement or thereafter, disclose any Confidential Information to any person or
entity, other than those of its employees and agents to whom disclosure is
reasonably necessary in order for Distributor or Buyer, as the case may be, to
fulfill its obligations hereunder (each of such persons to be advised by
Distributor or Buyer of the confidential nature of the information and to be
subject to contractual obligations of confidentiality to Distributor or Buyer,
as the case may be, substantially equivalent to Distributor’s or Buyer’s
undertakings in this paragraph), and will not use the Confidential Information
for any purpose other than in the performance of its obligations
hereunder.   This restriction on use and disclosure shall not apply to
Supplier’s information that is (i) in the public domain at the time of
disclosure to Distributor or Buyer, as the case may be, or which subsequently
becomes part of the public domain through no fault of Distributor, Buyer or
their respective employees or agents, as the case may be; (ii) disclosed to
Distributor or Buyer, as the case may be, by a third party without any
obligation of confidentiality; (iii) in Distributors’ or Buyer’s possession, as
the case may be, prior to disclosure by Supplier, as evidenced by reasonable
written evidence; or (iv) independently developed by employees or agents of
Distributor or Buyer, as the case may be, that did not have access to Supplier’s
information, as evidenced by reasonable written evidence.  Distributor and Buyer
have the burden to establish that any of the foregoing exceptions is
applicable.   Distributor or Buyer, as the case may be, shall not be deemed to
have violated its obligations under this Section 7(a) if it is compelled by law
to disclose any Confidential Information, so long as it provides prompt written
notice of such compelled disclosure to Supplier and permits Supplier to
intercede in the matter, at its own expense, for the purpose of obtaining a
protective order.  Upon termination of this Agreement, Distributor and Buyer
shall return to Supplier all tangible copies of Confidential Information,
destroy all notes, memoranda, work papers, extracts and the like containing
Confidential Information, and provide Supplier with a certificate of a senior
executive officer of Distributor and Buyer confirming Distributors’ and Buyer’s
fulfillment of their respective obligations under this paragraph
 
Confidential – not for Disclosure
3
 

 
 

--------------------------------------------------------------------------------

 



 
CONFIDENTIAL TREATMENT REQUESTED
 
WITH RESPECT TO PORTIONS HEREOF
 
DENOTED WITH “***”



  (b) Distributor and Buyer each understands that the Confidential Information
constitute unique and valuable trade secrets of Supplier and acknowledges that
the breach of the provisions of Section 7(a) of this Agreement may result in
irreparable harm to Supplier for which monetary damages may be
inadequate.  Accordingly, Distributor  and Buyer each agrees that in the event
of any breach or threatened breach by Distributor, Buyer or any of their
respective employees or agents of Section 7(a), Supplier may seek to obtain
temporary or permanent injunctive relief or other equitable relief from any
court of competent jurisdiction, in addition to any other remedies available to
it, and Distributor and Buyer will not claim as a defense to such petition for
injunctive relief that Supplier has an adequate remedy at law.


8.       LICENSE AGREEMENT.  During the initial term of this Agreement, Supplier
and Distributor agree to negotiate in good faith a royalty bearing license
agreement whereby Distributor shall be granted a license to manufacture the
Products (excluding components relating to Supplier’s polymer and polymer
membrane products) in the Territory. Said license will contain commercially
reasonable terms and condition, and the parties agree to negotiation in good
faith.
9.       ACCEPTANCE; WARRANTY.


  (a)      Distributor shall immediately inspect the Product upon delivery for
defects and non-conformities.  In the event Distributor fails to notify Supplier
of any Product defect or non-conformity within 30 days after delivery of the
Products in question, then the delivered Products shall be deemed to have been
accepted by Distributor.


  (b)  The warranty for the Products and all remedies for breach of such
warranty are set forth in Schedule C (the “Warranty”).  The Warranty does not
extend to any Products which have been subject to misuse, accident or improper
installation, maintenance or application, nor does the Warranty extend to any
labor charges for removal and/or replacement of the nonconforming or defective
Product or part thereof.  The Warranty does not cover service or parts for any
attachments, accessories, or alteration not provided by Supplier, nor correction
of problems resulting from the use of attachments, accessories or alterations
not provided by Supplier.


  (c) The Warranty period for the Products shall be set forth in Schedule C (the
“Warranty Period”).


  (d) THE WARRANTY SET FORTH IN THIS SECTION 9 AND SCHEDULE C IS IN LIEU OF AND
EXCLUDES ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, ARISING BY OPERATION OF LAW
OR OTHERWISE, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED AND
EXCLUDED.  Distributor ACKNOWLEDGES THAT SUPPLIER HAS MADE NO UNDERSTANDINGS,
AGREEMENTS OR REPRESENTATIONS, EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT
MATTER OF THIS TRANSACTION OTHER THAN AS EXPRESSLY SET FORTH IN THESE TERMS AND
CONDITIONS.  NO PERSON IS AUTHORIZED TO EXPAND OR IN ANY MANNER MODIFY
SUPPLIER’S EXPRESS WARRANTY DESCRIBED ABOVE.


  (e) Notwithstanding anything to the contrary set forth herein, the liability
of Supplier with respect to a claim of any kind, whether as to quality or amount
of Products delivered or for non-delivery of Products, shall not exceed the
invoice price of the quantities of Products as to which the claim is made.


  (f)  IN NO EVENT SHALL SUPPLIER BE LIABLE FOR ANY SPECIAL, INCIDENTAL,
INDIRECT OR CONSEQUENTIAL DAMAGES ARISING IN TORT, CONTRACT, STRICT LIABILITY OR
ANY OTHER LEGAL THEORY (INCLUDING, WITHOUT LIMITATION, LOSS OF PROFIT OR
REVENUE, DOWNTIME COSTS, LOSS OF USE OF THE PRODUCTS, COST OF ANY SUBSTITUTE
PRODUCT, FACILITY OR SERVICE, AND ANY CLAIMS OF DISTRIBUTOR, DISTRIBUTOR’S
CUSTOMERS OR OTHER THIRD PARTIES FOR ANY SUCH DAMAGES).
  (g) The delivering carrier, and not Supplier, is responsible for damage in
shipment.  Packing material should not be discarded when damage is found.  The
delivering carrier should be notified to inspect any damages. Damaged items
cannot be returned to Supplier without authorization.  Distributor or its
customer should contact Supplier for complete instructions.


  (h)  Buyer shall be responsible for the installation, engineering, maintenance
and sale of the Products for its customer’s use.  Supplier shall provide
Distributor and Buyer with training and pre-sale technical support set forth in
Schedule D.   In addition to the foregoing, upon the reasonable request of
Distributor, Supplier agrees to review Distributor’s marketing materials and
provide advice with respect to such materials; provided, however, Supplier shall
not be responsible in any manner for such marketing materials or any statement,
representation or warranty made therein.
 
Confidential – not for Disclosure
4
 

 
 

--------------------------------------------------------------------------------

 



 
CONFIDENTIAL TREATMENT REQUESTED
 
WITH RESPECT TO PORTIONS HEREOF
 
DENOTED WITH “***”



  (i)  Distributor and its customers assume all responsibility and liability for
injury or damages resulting from their handling, possession, use or sale of
Products including, but not limited to any injury or damage resulting from the
use of Products by customers in their business operations or in combination with
other substances or products, and agree to defend and indemnify Supplier, its
Affiliates and their respective directors, officers, employees and agents from
and against all claims, losses, liabilities and expenses (including attorneys'
fees and other litigation or settlement costs) arising out of such handling,
possession, use or sale.  Buyer and its customers assume all responsibility and
liability for injury or damages resulting from their handling, possession,
installation, engineering, maintenance use or sale of Products including, but
not limited to any injury or damage resulting from the use of Products by
customers in their business operations or in combination with other substances
or products, and agree to defend and indemnify Supplier, its Affiliates and
their respective directors, officers, employees and agents from and against all
claims, losses, liabilities and expenses (including attorneys' fees and other
litigation or settlement costs) arising out of such handling, possession,
installation, engineering, maintenance, use or sale.


  (j)  Buyer shall provide the pre-sale, post-sale, technical support and other
services set forth in Schedule D.


  (k)  Distributor and Buyer each acknowledges and agrees that upon the
expiration of the Warranty Period, Supplier will have no further obligation for
the maintenance, service or repair of any Products unless the customer enters
into a Supplier Service Contract, and in such case, Supplier’s obligations shall
be limited by the terms of this Supplier Service Contract.


  (l)  Buyer shall comply with all applicable laws, rules and regulations
related to the Product pre-sale, post-sale, technical support and other services
provided hereunder and the handling, possession, installation, engineering,
maintenance and sale of the Products.
10.     RETURN POLICY AND CREDITS. Distributor shall not have the right to
return any Products, either during the term of this Agreement or upon
termination hereof, unless (i) such Product is defective or is in
non-conformity, as determined by Supplier in its reasonable determination, and
Distributor has notified Supplier pursuant to Section 9(a), and (ii) such
Product does not comply with the Warranty contained herein and Schedule
C.  Returns of non-conforming Products require prior written authorization from
Supplier and shipping in accordance with instructions provided by
Supplier.  When contacting Supplier for return authorization, Distributor must
provide the invoice number, serial number and date of shipment.  Authorized
returns must be in clean factory packaging.  All returns must be made by prepaid
transportation unless otherwise specified by Supplier.  Shipping charges on all
returns will be at Distributor’s or its customer’s expense unless Supplier
confirms that the product is defective, in which case reasonable shipping
charges will be refunded by Supplier.


11.      INDEMNIFICATION.


  (a) Distributor shall indemnify, defend and hold Supplier, Buyer, their
Affiliates and their respective directors, officers, employees, agents and
advisors harmless from and against any and all claims, demands, actions, causes
of action, judgments, losses, liabilities, costs and expenses of any kind,
nature and description, including but not limited to reasonable attorneys’ fees
and other litigation expenses (collectively, “Losses”), arising from or related
to (i) any bodily injury or wrongful death suffered by third parties arising out
of the use of the Products, to the extent attributable to the negligence or
misconduct of Distributor, any sub-Distributor or customer, (ii) Distributor’s
and/or any sub-Distributor’s breach of any of Distributor’s covenants or
representations contained herein, and (iii) any statement, representation or
warranty made by Distributor, any sub-Distributor or any of their respective
employees or agents with respect to a Product or its use that is not consistent
with the statements, representations or Warranty contained herein and Schedule
C.  During the term of this Agreement, Distributor agrees to maintain Commercial
General Liability Insurance in such an amount as is reasonably acceptable to
Supplier.


  (b) Supplier shall indemnify, defend and hold harmless Distributor and Buyer
from and against any and all Losses arising from or related to (i) any bodily
injury or wrongful death suffered by third parties arising out of the use of the
Products, to the extent attributable to the negligence or misconduct of
Supplier, or (ii) any breach by Supplier of any of its covenants,
representations or warranties set forth herein, subject to the limitations set
forth in Section 9 hereof.


  (c)  Buyer shall indemnify, defend and hold Supplier, Distributor, their
Affiliates and their respective directors, officers, employees, agents and
advisors harmless from and against any and all Losses arising from or related to
(i) Buyer’s breach of any of its covenants or representations contained herein,
(ii) any statement, representation or warranty made by Buyer or any of its
employees or agents with respect to a Product that is not consistent with the
statements, representations or Warranty contained herein and Schedule C, and
(iii) any bodily injury or wrongful death suffered by third parties arising out
of the negligent installation, engineering, maintenance, servicing or repairing
of the Products by Buyer or Buyer’s customer.  During the term of this
Agreement, Buyer agrees to maintain Commercial General Liability Insurance in
such an amount as is reasonably acceptable to Supplier and Distributor.
 
Confidential – not for Disclosure
5
 

 
 

--------------------------------------------------------------------------------

 



 
CONFIDENTIAL TREATMENT REQUESTED
 
WITH RESPECT TO PORTIONS HEREOF
 
DENOTED WITH “***”



12.    TERM AND TERMINATION.


  (a) The initial term of this Agreement shall commence on the date hereof and
continue for a period of 5 years, unless earlier terminated as provided
herein.  Unless notice of termination is delivered to the other parties 180 days
prior to the initial term or any renewal term, this Agreement will automatically
renew for consecutive additional periods of 1 year each.


  (b)   In the event the Deposit is not made as outlined in Section 3c the
Supplier may (i) terminate this Agreement or (ii) at its option, to negotiate in
good faith to amend this Agreement.


          (c)  Supplier may terminate this Agreement with written notice if
Distributor’s purchase of Products during any contract year is less than *** in
the in the aggregate.   Supplier may terminate this Agreement immediately with
or without notice upon a breach by Distributor or Buyer, as the case may be, of
Distributor’s or Buyer’s obligations hereunder if Distributor or Buyer, as the
case may be, fails to cure such breach within 30 days after receipt of a written
demand from Supplier.  Any party may immediately terminate this Agreement, with
or without notice to the applicable other party, if such other party files a
petition for relief from its creditors under applicable bankruptcy laws, becomes
insolvent, has a receiver appointed for its assets, or is subject to an
involuntary bankruptcy petition which is not discharged within 30 days after it
is filed.  The termination of this Agreement for any reason shall neither
release Distributor or Buyer from the obligation to pay any sum that may be owed
to Supplier, nor operate to discharge any liability that had been incurred by
Distributor or Buyer prior to any such termination.  Neither Supplier, Buyer nor
Distributor shall, by reason of the termination of this Agreement be liable to
any other for compensation, reimbursement or damages due to loss of profits on
sales or anticipated sales or losses due to expenditures, investments or
commitments made hereto or in connection with the establishment, development or
maintenance of the business or good will of Supplier, Buyer or the Distributor
or on account of any cause whatsoever.


  (d) At the discretion of Supplier this Agreement may be canceled immediately
upon the transfer, directly or indirectly, of fifty percent (50%) or more of
either the assets or the voting stock or other indicia of ownership of
Distributor to any third party other than those owning or holding such assets or
equity on the date herein above set forth. Notice is to be provided to the
Distributor in writing.


  (e) Upon termination of this Agreement and upon Supplier’s written consent
(such consent not to be unreasonably withheld), Distributor shall have the right
to deplete their respective existing inventory of Products through sales to
their respective then existing customers unless termination was for violation of
any portion of Section 2 then Distributor or Buyer loses the right to deplete
their respective existing inventory of Products. Supplier reserves the right in
any event to repurchase from Distributor or Buyer all or any part of
Distributor’s or Buyer’s existing inventory of Products for the lesser of the
prevailing prices being charged to Distributor, or the price paid by Distributor
to Supplier for such Products.  Other than the foregoing, Distributor will cease
all use of the Marks, cease to represent itself as authorized Distributor of
Supplier products and otherwise desist from all conduct that might lead any
person or entity to believe that Distributor is so authorized.


13.    MISCELLANEOUS.


  (a) This Agreement constitutes the entire agreement and understanding between
the parties with respect to the subject matter hereof and supersedes all
previous undertakings, agreements and representations between the parties,
written or oral, with respect to the subject matter hereof.  No modification of,
addition to, or waiver of any provisions of this Agreement shall be binding upon
a party hereto unless the same shall be in writing and duly executed by a duly
authorized representative of the parties hereto.  No waiver by a party of any of
its rights hereunder shall be effective unless in writing and signed by the
party to be charged therewith.


  (b) This Agreement may not be assigned in whole or in part by Distributor to
any third party.  Any attempt to assign, or any actual assignment of any part of
this Agreement by Distributor to any third party without Supplier’s prior
written approval, shall be deemed null and void and shall result in the
immediate termination of this Agreement.  This Agreement will be freely
assignable by Supplier to its affiliates or to any successor to its business,
whether acquisition of all or substantially all of its assets, acquisition of
equity, merger, consolidation or otherwise.


(c) No party shall be liable to another party for any delay or failure to
perform hereunder (excluding the failure to pay money due hereunder), which
delay or failure is due to causes beyond the reasonable control of said party,
including but not limited to acts of God, acts of the public enemy, acts of the
United States of America or any state, territory or political subdivision
thereof or of the District of Columbia, fires, floods, epidemics, quarantine
restrictions, strikes or freight embargoes.


  (d) Intentionally Omitted.


  (e)      Any notice permitted or required to be given hereunder shall be in
writing and delivered by certified mail, return receipt requested, or by
internationally recognized overnight express courier, addressed to the parties
at their respective addresses set forth on the signature page of this Agreement
or to such other address as either party may designate by written notice
delivered to the other party.


  (f) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and together shall constitute one and the same
document.


  (g) Intentionally Omitted.


  (h) Intentionally Omitted.
 
Confidential – not for Disclosure
6
 

 
 

--------------------------------------------------------------------------------

 



 
CONFIDENTIAL TREATMENT REQUESTED
 
WITH RESPECT TO PORTIONS HEREOF
 
DENOTED WITH “***”



  (i) This Agreement shall be governed by and construed in accordance with the
laws of the state of New York without giving effect to the conflicts of laws
principles thereof, except that the interpretation and enforcement of this
arbitration provision shall be governed by the Federal Arbitration Act.  Any
controversy or claim arising out of or relating to this Agreement or the
validity, inducement, or breach thereof, shall be settled by arbitration before
a single arbitrator in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”) then pertaining, except where those
rules conflict with this provision, in which case this provision controls.  The
arbitration shall be held in New York, New York, or such other place that the
parties may agree.  Within 30 days after initiation of arbitration, the parties
shall reach agreement upon and thereafter follow procedures assuring that the
arbitration will be concluded and the award rendered within no more than six
months from selection of the arbitrator.  Failing such agreement, the AAA will
design and the parties will follow such procedures.  THE ARBITRATOR SHALL NOT
AWARD ANY PARTY PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, AND EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT TO SEEK SUCH DAMAGES.  Each party has the
right before or during the arbitration to seek and obtain from the appropriate
court provisional remedies such as attachment, preliminary injunction, replevin,
etc., to avoid irreparable harm, maintain the status quo or preserve the subject
matter of the arbitration.  In addition, a party may seek the imposition of
temporary or permanent injunctive relief to prevent or stop the disclosure or
misuse of any Confidential Information that it discloses to any other
party.  The parties hereby consent to the jurisdiction of the Federal District
Court for the District of New York, New York, for the enforcement of these
provisions and the entry of judgment on any award rendered hereunder.  Should
such court for any reason lack jurisdiction, any court with jurisdiction shall
enforce this clause and enter judgment on any award.  The parties further agree
that service of process shall be proper if served pursuant to Section
13(e).  This paragraph shall survive any termination or expiration of this
Agreement.


  (j)  In the event the English translation of this Agreement is inconsistent
with the translation of this Agreement into any other language, the English
translation shall control.


  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized respective representatives as of the day and
year written below.


[SIGNATURES TO FOLLOW]


DAIS ANALYTIC CORPORATION


By:
/s/ Timothy Tangredi
   
Name:
   Timothy Tangredi
   
Title:
   President and CEO



Address:  11552 Prosperous Drive
  Odessa, FL 33556 USA


GENERTEC AMERICA, INC.


By:
  /s/ Yuen Kong
   
Name:
   Yuen Kong
   
Title:
   CSO



Address: 805 Veterans Blvd
 Suite210
 Redwood City, CA 94063, USA
 
Confidential – not for Disclosure
7
 

 
 

--------------------------------------------------------------------------------

 



 
CONFIDENTIAL TREATMENT REQUESTED
 
WITH RESPECT TO PORTIONS HEREOF
 
DENOTED WITH “***”



SCHEDULE A


Products and Pricing: Commercial, and Development Items


Commercial Retail Pricing Schedule:


***


Development/Prototype (not available at this time)


 
·
NanoAir
- Pricing to be determined after completion of development



 
·
NanoClear – Pricing to be determined after completion of development

 
Confidential – not for Disclosure
2
 

 
 

--------------------------------------------------------------------------------

 

 
CONFIDENTIAL TREATMENT REQUESTED
 
WITH RESPECT TO PORTIONS HEREOF
 
DENOTED WITH “***”


SCHEDULE B


Form of Purchase Order and Required Information – ConsERV  (NanoAir, and
NanoClear need to be developed)


[pg9.jpg]
 
Confidential – Not for Disclosure
1
August 21, 2009    


 
 

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT REQUESTED
 
WITH RESPECT TO PORTIONS HEREOF
 
DENOTED WITH “***”



SCHEDULE C


Product Warranty and Remedies – ConsERV (NanoAir, and NanoClear are to be
developed)


ConsERV™ ENERGY RECOVERY VENTILATOR - LIMITED WARRANTY


1. 
LIMITED WARRANTY



 
a.
*** PARTS WARRANTY-Dais Analytic Corporation (“DAC”) warrants to the original
end user of this product that should a product manufactured by DAC and contained
in this ERV product prove substantially defective due to improper workmanship
and/or material under normal use and given proper installation for a period of
*** from the date of installation, DAC will repair or replace, at its option,
any DAC part which is defective without charge for the part. Such replacement
parts are warranted for the remainder of the original warranty period.



 
b.
THIS WARRANTY DOES NOT INCLUDE LABOR or other costs incurred in servicing,
repairing, removing, installing, return freight or handling either defective or
replacement DAC parts or complete unit.



 
c.
EXTENDED *** CORE WARRANTY- With respect to the third through the *** from the
date of installation, should the core contained in the DAC energy recovery
ventilator prove substantially defective due to improper workmanship and/or
material under normal use and given proper installation DAC will repair or
replace, at its option, the core without charge. Any such replacement core is
warranted for the remainder of the original warranty period. THIS LIMITED
WARRANTY DOES NOT INCLUDE LABOR or other costs incurred in servicing, repairing,
removing, installing, or handling either the defective or replacement core.



 
d.
NOTICE - To obtain replacement parts under the limited warranties herein, you
must notify DAC in writing of any defect within the applicable warranty period.



2.
DAC shall have the right to inspect the product at the installation site. DAC
shall have the option to (a) repair, replace or service at its factory or at the
installation site any defect in material or workmanship contained in the DAC
product; or (b) credit the owner for the cost of the repair; or credit owner for
the purchase price paid for the DAC product. Any defective DAC product returned
to DAC for repair or replacement must be shipped to DAC prepaid by owner in
exchange for the repair or replacement. Owner must provide proof of the original
date of installation of the product in order to establish the effective date of
the warranty otherwise the effective date will be deemed to be the date of
manufacture plus thirty (30) days. Return of any owner registration card is not
a condition of the warranty nor shall it be used to establish the warranty
period. However, please detach and return it so we can contact you should a
question or issue of safety arise.  Warranty applies only to units for which DAC
has received payment in full.



3.
This limited warranty applies only while the unit remains at the site of the
original installation, only to units installed within the continental United
States, Hawaii and Alaska. This limited warranty applies only if the init is
installed and operated in accordance with DAC’s instructions and in compliance
with applicable building codes and good trade practices.



4.
THIS WARRANTY DOES NOT COVER damages or injury caused by:

 
a.
Accident, abuse, negligence, misuse or other improper use of the Product;

 
b
Operating the product in a corrosive environment including an environment
containing chlorine, fluorine or any other damaging chemicals;

 
c.
Modification, alteration, repair or service by anyone other than a authorized
DAC contractor;

 
d.
Improper matching or application of the product or the components;

 
e.
Failure to perform proper and timely maintenance and service of the product in
accordance with the manufacturers’ instructions and good trade practices;

 
f.
Fluctuations in electrical power, or any acts of God.



5.
THIS LIMITED WARRANTY EXCLUDES ALL COSTS of installation, disconnecting or
dismantling the product or core, any parts used in connection with normal
maintenance (examples thereof being filters and belts) and any maintenance.



6.
No one is authorized to change this limited warranty in any respect or to create
for DAC any other obligation or liability in connection with this product and
its components.

 
Confidential – Not for Disclosure
1
August 21, 2009    

 
 

--------------------------------------------------------------------------------

 
 

 
CONFIDENTIAL TREATMENT REQUESTED
 
WITH RESPECT TO PORTIONS HEREOF
 
DENOTED WITH “***”

 
7.
Warranties with regard to any manufacturer’s equipment purchased by or provided
to DAC and resold or otherwise provided by DAC to owner as part of the energy
recovery ventilator are limited to that manufacturer’s warranty, if any. DAC
assumes no liability of any nature, including warranty liability, with regard to
any such manufacturer’s equipment.



8.
YOUR ONLY WARRANTY AND REMEDY IS PROVIDED IN THIS LIMITED WARRANTY. ANY AND ALL
OTHER WARRANTIES AND/OR GUARANTEES, WHETHER EXPRESS, IMPLIED OR STATUTORY
(INCLUDING BUT NOT LIMITED TO WARRANTY OF MERCHANTABILITY AND WARRANTY OF
FITNESS FOR A PARTICUALR PURPOSE), AND ANY REMEDY, WHICH BUT FOR THIS PROVISION,
MIGHT ARISE BY IMPLICATION OR OPERATION OF LAW, IS HEREBY EXCLUDED AND
DISCLAIMED. UNDER NO CIRCUMSTANCES SHALL DAC BE LIABLE FOR ANY INCIDENTAL,
SPECIAL OR CONSEQUENTIAL DAMAGES IN CONNECTION WITH OR RELATING TO THIS PRODUCT,
WHETHER ARISING OUR OF BREACH OF WARRANTY, BREACH OF CONTRACT OR OTHERWISE.



9.    This warranty gives you specific legal rights, and you may also have other
rights that vary from state to state. This warranty is not transferable.
 
Confidential – not for Disclosure
2
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
CONFIDENTIAL TREATMENT REQUESTED
 
WITH RESPECT TO PORTIONS HEREOF
 
DENOTED WITH “***”


SCHEDULE D
Supplier, Distributor and Buyer Support



 
Product Education
   
Distributor
Distributor shall participate in an initial product education session held by
Supplier, as well as attend periodic product update education sessions.
Distributor shall be responsible to provide education to Buyer on an initial and
on-going or as-needed basis. Education shall consist of class-room style
instructor lead sessions, and hand-out materials. These sessions and materials
will cover topics of product function, configuration, application, pricing, and
servicing.
   
Buyer
After the expiration of the initial training period, Buyer shall handle new
employee training and refresher training without Supplier’ assistance, but Buyer
shall still have the right to request technical knowledge and clarification from
Supplier for the duration of this Agreement.  If Buyer requests the physical
presence of a Supplier employee for training at a location other than a Supplier
facility, Buyer shall be responsible for reasonable travel expenses for that
Supplier employee.  In any information exchange or physical meeting that
requires translation, Buyer shall be responsible for providing said translation
services.
   
Supplier
***
     
Engineering of Product
   
Distributor
Distributor may facilitate timely communications, if needed, between Buyer and
Supplier to seek Supplier’s input on product engineering, installation, and
servicing related issues. Buyer is ultimately responsible for field engineering
of the Product.
   
Buyer
Buyer shall carry out any design and engineering tasks necessary to install the
product in accordance with Supplier’s instructions. If Buyer or Distributor
requests a change to the form factor or components of the product, Supplier
shall have the right to request payment of a reasonable fee to cover Supplier’s
direct expenses necessary to produce said changes in the product.
   
Supplier
***
     
Information about Customers
   
Distributor
Distributor shall maintain reasonable and sufficient information about all sales
of products to enable warranty service for the span of any warranty provided by
Supplier.  Upon request by Supplier, Distributor may be asked to provide any
reasonable data about the Buyer(s) including warranty replacements, or service
calls, including but not limited to: geography, frequency, duration before
failure, and service history of a given Product.
   
Buyer
Buyer shall maintain reasonable and sufficient information about all sales of
products to enable warranty service for the span of any warranty provided by
Supplier.  Upon request by Supplier, Buyer shall compile any reasonable data
about these warranty replacement or service calls, including but not limited to:
geography, frequency, duration before failure, and service history of a given
Product.
   
Supplier
***

 
Confidential – Not for Disclosure
1
August 21, 2009

 
 
 

--------------------------------------------------------------------------------

 
 

 
CONFIDENTIAL TREATMENT REQUESTED
 
WITH RESPECT TO PORTIONS HEREOF
 
DENOTED WITH “***”

 

 
Service Requirements
   
Distributor
Distributor may facilitate timely communications, if needed, between Buyer and
Supplier to seek Supplier’s input on product engineering, installation, and
servicing related issues.
   
Buyer
Buyer shall investigate all inquiries relating to and service all Products
located within the Territory and Market Segment. The foregoing obligation shall
include but is not limited to responding to inquires and providing service
relating to warranty and/or performance issues and applies to all such Products.
No reimbursement or additional compensation for the foregoing support and
service shall be provided by Supplier without prior approval by Supplier.
   
Supplier
***




 
Supplier Requests for Assistance
   
Distributor
Distributor may be asked to facilitate timely communications, and follow-up,  if
needed, between Buyer and Supplier seeking to aid Supplier in a variety of
issues related to the products.
   
Buyer
Buyer shall, upon Supplier’ request and subject to any limitation made by
Supplier with respect to said request, provide Supplier assistance, service and
support in accordance with any Supplier product sold within the Territory.
   
Supplier
***




 
Warranty Parts
   
Distributor
Buyer shall make warranty replacements of parts subject to warranty coverage by
Supplier out of stock available in China if replacement parts meet all Supplier
specifications.
   
Buyer
Buyer shall make warranty replacements of parts subject to warranty coverage by
Supplier out of stock available in China if replacement parts meet all Supplier
specifications.
   
Supplier
***

 
Confidential – not for Disclosure
2
 

 
 
 

--------------------------------------------------------------------------------

 